Case 1:15-cv-07433-LAP Document 1218-47 Filed 07/15/21 Page 1 of 2




              PAUL G. CASSELL DECLARATION




                   EXHIBIT 3
            (File Under Seal)
    Case 1:15-cv-07433-LAP Document 1218-47 Filed 07/15/21 Page 2 of 2




                                              IN THE CIRCUIT COURT OF THE
                                              SEVENTEENTH JUDICIAL CIRCUIT
                                              IN AND FOR BRO WARD COUNTY, FLORIDA

                                              CASE NO.: CACE 15-000072
BRADLEY J. EDWARDS and
PAUL G. CASSELL,

               Plaintiffs / Counterclaim Defendants,

               V.

ALAN M. DERSHOWITZ,

               Defendant / Counterclaim Plaintiff.


                            ORDER GRANTING
         UNOPPOSED MOTION FOR ORDER OF NON-WAIVER OF PRIVILEGE

         THIS CAUSE having come before the Court on Defendant ALAN DERSHOWITZ's

Unopposed Motion For Order of Non-Waiver of Privilege, and the Court having read the Motion

and being otherwise fully advised in the premises, it hereupon finds that the motion should be

and hereby is GRANTED; and it is further

         ORDERED that implementing the terms of the letter agreement between Defendant and

Harvard University ("Harvard") for the purpose of retrieving documents and/or information for

use in this action will not result in a waiver or forfeiture of any privilege or protection that may

otherwise attach to documents and/or information maintained by Harvard.

         ORDERED AND ADJUDGED in Broward County, Florida this                  day of June, 2015.

                                                                   JUN 1 6 7015
                                                       HONORABLE THOMAS LYNCH
                                                       Circuit Court Judge
Copies furnished to: All Counsel o f Record




13866334.1
